DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/28/2021 and 1/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
The applicant's 6/8/2020 preliminary amendment to amend paragraphs [0038]; [0055] and [0064] is acknowledged and accepted.
Claim Status
Claims 1-17 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-7; 9; and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2013/0120230 A1, hereafter Chen).
Re claim 1, Chen discloses in FIG. 8 (with references to FIGS. 2 and 9-13) an array substrate (400; ¶ [0039] and [0042]), comprising a base substrate (350; ¶ [0043]), and a first metal layer (301/307/371; ¶ [0043]) and a source-drain electrode layer (373/374; ¶ [0045]) sequentially (bottom-to-top) stacked on the base substrate (350);
wherein a plurality of data lines (302a/302b/302c; ¶ [0028] and [0039]) are disposed at intervals (along the X direction; ¶ [0028]) in the source-drain electrode 
layer (373/374), a plurality of repairing lines (307a/307b/307c; ¶ [0028] and [0039]) are disposed at intervals (parallel to 302a/302b/302c along the X direction; ¶ [0028]) in the first metal layer (301/307/371), at least two repairing sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c; ¶ [0039] and see inserted figure below) are disposed at intervals (at top and bottom of 307a/307b/307c) on each of the repairing lines (307a/307b/307c), and each of the repairing sub-lines (upper and lower 
horizontal portions of I-shape of 307a/307b/307c) extends from (the middle portion) one of the repairing lines (307a/307b/307c) to a position of a projection (overlap) of each of the data lines (302a/302b/302c) on the first metal layer (301/307/371) along a thickness 
direction (vertically) of the array substrate (400), and is insulated (by 351; ¶ [0039] and [0044]) from the data lines (302a/302b/302c).

    PNG
    media_image1.png
    882
    1110
    media_image1.png
    Greyscale

	For the record, the inserted figure above (annotated FIG. 8 of Chen)
depicts data lines (302a/302b/302c) crossing repair lines (307a/307b/307c/
307d), where the repairing lines (307a/307b/307c/307d) have sub-repairing lines
(darkened upper and lower horizontal segments) extending from them; and the
data lines overlap (see dotted lines on 302b) the sub-repairing lines.  

Re claim 2, Chen disclose the array substrate of claim 1, wherein when a
disconnection point (G; ¶ [0048] and see inserted figure above) appears in the data

the disconnection point (G).

Re claim 3, Chen disclose the array substrate of claim 1, wherein the array
substrate (400) comprises a plurality of sub-pixel electrodes (300a/300b/300c; ¶ [0028]
and [0039]) arranged in an array (2 x 2), each of the repairing lines (307a/307b/307c) 
corresponds to a column (left and right vertical sides) of the sub-pixel electrodes (300a/
300b/300c), and each of the repairing sub-lines (upper and lower horizontal portions of 
I-shape of 307a/307b/307c) is located in a gap (region of 301a/301b/301c) of two
adjacent sub-pixel electrodes (300a/300b/300c).

Re claim 4, Chen disclose the array substrate of claim 2, wherein at least one
(300b) of the sub-pixel electrodes (300a/300b/300c) are disposed between any two
adjacent repairing sub-lines (upper and lower horizontal portions of I-shape of 307) on a
same repairing line (307b).

Re claim 5, Chen disclose the array substrate of claim 1, wherein extending
directions (left-to-right and/or right-to-left) of the repairing sub-lines (upper and lower
horizontal portions of I-shape of 307) on a same repairing line (307a or 307b or 307c) 
are same (left-to-right and/or right-to-left).


substrate (400) further comprises an insulating interlayer (351; ¶ [0039] and [0044]), the
insulating interlayer (351) is disposed between the first metal layer (301/307/371) and
the source-drain electrode layer (373/374), and when a disconnection point (G; ¶ [0048]
and see inserted figure above) appears in the data lines (302a of 302a/302b/302c), the
repairing sub-lines (upper and lower horizontal portions of I-shape of 307a) are
connected (electrically; ¶ [0040] and [0050]) to opposite ends (upper and lower sides) of
the disconnection point (G) through a first connecting hole (opening; ¶ [0040] and
[0048]) penetrating the insulating interlayer (351).

Re claim 9, Chen discloses in FIG. 8 (with references to FIGS. 9-13) a repairing 
method of disconnection points (G) of an array substrate (400), wherein the array
substrate (400; ¶ [0039] and [0042]) comprises a base substrate (350 in FIG. 9; ¶
[0043]), and a first metal layer (301/307/371; ¶ [0043]) and a source-drain electrode
layer (373/374; ¶ [0045]) sequentially (bottom-to-top) stacked on the base substrate
(350);
wherein a plurality of data lines (302a/302b/302c in FIG. 8; ¶ [0028] and [0039]) are disposed at intervals (along the X direction; ¶ [0028]) in the source-drain electrode 
layer (373/374), a plurality of repairing lines (307a/307b/307c in FIG. 8; ¶ [0028] and [0039]) are disposed at intervals (parallel to 302a/302b/302c along the X direction; ¶ [0028]) in the first metal layer (301/307/371), at least two repairing sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c in FIG. 8; ¶ [0039] and see inserted figure above) are disposed at intervals (at top and bottom of 307a/307b/307c) 
middle portion) one of the repairing lines (307a/307b/307c) to a position of a projection (overlap) of each of the data lines (302a/302b/302c) on the first metal layer (301/307/
371) along a thickness direction (vertically) of the array substrate (400), and is insulated 
(by 351 in FIG. 11; ¶ [0039] and [0044]) from the data lines (302a/302b/302c), and the method comprises steps of:
finding locations of the disconnection points (G in FIG. 8; ¶ [0040] and [0048] and see inserted figure above) of the data lines (302a/302b/302c); and
connecting the repairing sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c) located on opposite sides (upper and lower ends) of the disconnection points (G) with opposite ends (upper end 323 and lower end 324; ¶ [0040] and [0048]) of the disconnection points (G) respectively to conduct the data lines (302a/302b/302c).

Re claim 10, Chen discloses in FIG. 8 (with references to FIGS. 2 and 9-13) a display device (flat panel display; ¶ [0039]) comprising an array substrate (400; ¶ [0039] and [0042]), wherein the array substrate comprises a base substrate (350; ¶ [0043]), and a first metal layer (301/307/371; ¶ [0043]) and a source-drain electrode layer (373/374; ¶ [0045]) sequentially (bottom-to-top) stacked on the base substrate (350);
wherein a plurality of data lines (302a/302b/302c; ¶ [0028] and [0039]) are disposed at intervals (along the X direction; ¶ [0028]) in the source-drain electrode 
and see inserted figure below) are disposed at intervals (at top and bottom of 307a/307b/307c) on each of the repairing lines (307a/307b/307c), and each of the repairing sub-lines (upper and lower 
horizontal portions of I-shape of 307a/307b/307c) extends from (the middle portion) one of the repairing lines (307a/307b/307c) to a position of a projection (overlap) of each of the data lines (302a/302b/302c) on the first metal layer (301/307/371) along a thickness 
direction (vertically) of the array substrate (400), and is insulated (by 351; ¶ [0039] and [0044]) from the data lines (302a/302b/302c).

Re claim 11, Chen discloses the display device of claim 10, wherein when a disconnection point appears in the data lines, the repairing sub-lines located on opposite sides of the disconnection point are connected with opposite ends of the disconnection point (see claim 2).

Re claim 12, Chen discloses the display device of claim 10, wherein the array substrate comprises a plurality of sub-pixel electrodes arranged in an array, each of the repairing lines corresponds to a column of the sub-pixel electrodes, and each of the repairing sub-lines is located in a gap of two adjacent sub-pixel electrodes (see claim 3).

see claim 4).
Re claim 14, Chen discloses the display device of claim 10, wherein extending directions of the repairing sub-lines on a same repairing line are same (see claim 5).

Re claim 15, Chen discloses the display device of claim 10, wherein the array substrate further comprises an insulating interlayer, the insulating interlayer is disposed between the first metal layer and the source-drain electrode layer, and when a disconnection point appears in the data lines, the repairing sub-lines are connected to opposite ends of the disconnection point through a first connecting hole penetrating the insulating interlayer (see claim 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7, 8; 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over over Chen in view of KIM et al (US 2014/0117860 A1, hereafter Kim).
Re claim 7, Chen disclose the array substrate of claim 1, wherein the array
substrate (400) further comprises a plurality of scanning lines (301a/301b/301c; ¶ 
[0039]) are disposed at intervals (along the Y direction; ¶ [0028]), and the scanning lines
(301a/301b/301c) intersect (perpendicular; ¶ [0028])) with the data lines (302a/302b/
302c).

Chen fails to disclose wherein the array substrate (400) further comprises a 
second metal layer, and the plurality of scanning lines are disposed at intervals in the
second metal layer.
	However,
Kim discloses in FIGS. 2, 3, 9 and 10 an array substrate (1), comprising a base
substrate (10; ¶ [0082]), a source-drain electrode layer (216a/216b; ¶ [0087]), a metal
layer (215; ¶ [0086]) on the base substrate (10), and a plurality of scanning lines
(Sn; ¶ [0046]) are disposed at intervals (FIG. 2; ¶ [0038]) in the second metal layer.
Thus, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the structure of Chen to include a 
second metal layer, and a plurality of scanning lines are disposed at intervals in the
second metal layer, as disclosed by Kim, by forming the display transistors as top-gate
devices as an alternative configuration using various active layer materials (Kim; ¶

resistance) of the TFTs for optimum performance of the display.

Re claim 8, Chen disclose the array substrate of claim 7, wherein the array 
substrate (400) further comprises an amorphous silicon layer (372a; ¶ [0044]), the
amorphous layer (372a) is located over the first metal layer (301a/307a/371) and the
base substrate (350), and the data lines (302a/302b/302c) are connected (electrically;
[0045]) to the amorphous layer (372a).

Chen fails to disclose wherein the array substrate (400) further comprises a 
polysilicon layer, the polysilicon layer is located between the second metal layer and 
the base substrate (350), a second connecting hole is provided in a region where the
first metal layer (301a/307a/371) intersects the polysilicon layer, and the data lines are
connected to the polysilicon layer through the second connecting hole.
	However, Chen discloses a polysilicon layer (212; ¶ [0085]) as discussed for
claim 7, and renders these limitations obvious when the TFTs of Chen are formed as
top-gate devices such that the first metal layer (301a/307a of Chen) intersects (crosses)
the polysilicon layer (212 of Kim), and the data lines (Dm of Kim; ¶ [0046] and FIG. 10)
are connected (electrically) to the polysilicon layer (212) through a second connecting
hole (¶ [0087]) as part of the TFTs for optimum performance of the displays discussed
for claim 7.

Re claims 16 and 17, Chen and Kim discloses the display device of claim 10,

scanning lines are disposed at intervals in the second metal layer, and the scanning
lines intersect with the data lines (see claim 7); and wherein the array substrate further
comprises a polysilicon layer, the polysilicon layer is located between the second metal
layer and the base substrate, a second connecting hole is provided in a region where 
the first metal layer intersects the polysilicon layer, and the data lines are connected to
the polysilicon layer through the second connecting hole (see claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892